Case 7:20-cv-08829-VB Document 19 Filed 02/09/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In Re:

 

AHMED HUSAIN ZUBAIR,
Debtor,

 

AHMED HUSAIN ZUBAIR, : ORDER

Appellant, '
v. : 20 CV 8829 (VB)

FAY SERVICING, LLC, as servicing agent for
Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not individually but as trustee
for Hilldale Trust,

Appellee.

 

xX

Appellant, appearing pro se and in forma pauperis, filed a motion dated January 28, 2021,
requesting a 60-day extension of time to serve and file his brief. (Doc. #9). On February 8,
2021, after allowing appellee time to respond, the Court granted appellant’s motion and extended
to March 30, 2021, appellant’s time to serve and file his brief. (Doc. #13).

On February 9, 2021, the Court received via email from the Bankruptcy Court a copy of
appellant’s brief, which shall be separately docketed.

Accordingly, the Court’s February 8 Order is VACATED as moot.

Appellee must serve and file its brief on or before March 11, 2021. Appellant may serve
and file a reply brief within 14 days after service of appellee’s brief.

The Court certifies under 28 U.S.C. § 1915(a)(@) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to appellant.

Dated: February 9, 2021
White Plains, NY

SO ORDERED:

uw rr

Vincent L. Briccetti
United States District Judge

 

 
